Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  September 24, 2018                                                                                 Stephen J. Markman,
                                                                                                               Chief Justice

  153696(57)(58)                                                                                          Brian K. Zahra
                                                                                                  Bridget M. McCormack
                                                                                                        David F. Viviano
                                                                                                    Richard H. Bernstein
                                                                                                         Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                 Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                     Justices

  v                                                               SC: 153696
                                                                  COA: 325449
                                                                  Gratiot CC: 14-007061-FH
  DAVID ALLEN SNYDER,
           Defendant-Appellant.

  _____________________________________/

       On order of the Court, the motion for immediate consideration is GRANTED.
  The motion to hold the case in abeyance is considered, and it is DENIED.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 24, 2018
        a0918
                                                                             Clerk